IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lower Bucks County Joint                       :
Municipal Authority                            :
                                               :
               v.                              :
                                               :
Patricia Koszarek,                             :   No. 686 C.D. 2020
                      Appellant                :   Argued: November 9, 2020


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge (P.)
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION BY
JUDGE COVEY                                                 FILED: December 11, 2020

               Patricia Koszarek (Koszarek) appeals from the Bucks County Common
Pleas Court’s (trial court) April 6, 2020 decision (April 6, 2020 Decision) finding for
the Lower Bucks County Joint Municipal Authority (Authority) and against Koszarek
in the amount of $26,399.77, in an action seeking to recover employer overpayments
the Authority made to Koszarek.1 Koszarek presents five issues for this Court’s review:
(1) whether the trial court erred by concluding that the Authority may recover alleged
overpayments; (2) whether the trial court erred or abused its discretion by failing to
conclude that the Authority was estopped from seeking repayment of wages and
benefits it previously approved; (3) whether the trial court abused its discretion by
finding that wage and benefit overpayments were made; (4) whether the trial court
erred or abused its discretion by rejecting Koszarek’s counterclaim based on a
settlement agreement and release (Settlement Agreement) between Koszarek and the
Authority; and (5) whether the trial court erred or abused its discretion by concluding



      1
          The April 6, 2020 Decision was docketed and mailed on April 9, 2020.
that the Authority recouped overpayments from other employees. After review, this
Court affirms.
               The Authority initially employed Koszarek as its Finance Director2 on a
temporary basis effective December 3, 2007.                  On May 21, 2008, the Authority
promoted Koszarek to Financial Assistant to the Managing Director, paying her
$72,189.00 annually, plus benefits.3 Koszarek was not an officer of the Authority, and
had no power to make policy. Koszarek’s duties included completing and signing any
and all payroll forms and regular pay submissions, as well as tracking employees’
vacation and/or sick time and usage.
               The Authority’s Managing Director Vijay Rajput, Ph.D. (Rajput) was
Koszarek’s supervisor. Rajput testified that his expertise was in agriculture and civil
engineering, not finance. Rajput explained that he deferred to Koszarek’s expertise
and trusted that the information she presented to him was accurate. He further noted
that his reliance on Koszarek was normal, as he also supervised other departments and
relied on the department managers and superintendents to perform their jobs and to
present him with honest information.
               On April 25, 2013, Koszarek submitted a resignation letter to the
Authority (2013 Resignation letter), therein claiming to the Authority’s Board of
Directors (Board) that Rajput discriminated against and belittled her. See Reproduced
Record (R.R.) 510a-512a. She also raised concerns regarding potential violations of
the Family and Medical Leave Act,4 Consolidated Omnibus Budget Reconciliation Act




       2
         The Finance Director for the Authority is essentially the equivalent of a Controller for a large
corporation.
       3
          Koszarek’s compensation was governed by the Collective Bargaining Agreement for
supervisory employees in place at the time and amended from time to time thereafter.
       4
         29 U.S.C. §§ 2601-2654.
                                                   2
of 1985,5 and the Fair Labor Standards Act of 1938.6 However, because the Board
refused to accept her resignation, Koszarek continued in her position.
               On September 25, 2013, Koszarek filed a discrimination charge against
the Authority with the United States Equal Employment Opportunity Commission
(EEOC), and subsequently filed a “whistleblower” claim with the EEOC. On March
13, 2014, Koszarek submitted a retirement letter to the Authority in which she stated
that her last day in the office would be March 27, 2014. She requested a payout in her
last paycheck for her remaining vacation time and further requested to use “personal,
family illness and compensation time beginning March 28, 2014, as is consistent with
Authority practice.” R.R. at 475a. The Board approved her request in executive
session without the need for an audit, because the Board trusted the accuracy of
Koszarek’s representations.
               At the next public meeting, the Board publicly expressed its appreciation
for Koszarek’s service.        After Koszarek retired in 2014 from the Authority’s
employment, Susan Wallover (Wallover) was assigned to assist with payroll. Upon
discovering an employee payroll discrepancy resulting in the employee’s overpayment,
Wallover researched the payroll records for other employees and prepared a written
report for Rajput listing the employee names and discrepancies she discovered in their
pay. See R.R. at 669a-671a.
               After reviewing Wallover’s report, the Authority retained Certified Public
Accountant (CPA) Louis Polaneczky (Polaneczky) to review Wallover’s report.
Polaneczky was familiar with the Authority’s finances because he had previously been
consulted in the Authority’s financial statement preparation. Polaneczky reviewed the
Wallover report and verified the information contained therein. On November 17,


      5
          29 U.S.C. §§ 1161-1169.
      6
          29 U.S.C. §§ 201-219.


                                            3
2014, Polaneczky prepared and presented his own written report to the Authority’s
Board, in which he recommended that further research was required and a forensic
accounting should be completed. Polaneczky also opined in his report that the number
and extent of the payroll discrepancies suggested either gross incompetence or possible
fraud.
             The Authority retained Forensic Accountant Joseph Barbagallo, CPA
(Barbagallo) who was given complete access to the Authority’s financial records,
reports, policies, procedures, contacts, and anything else he believed necessary for his
investigation. Barbagallo’s forensic analysis revealed that Koszarek had overpaid
herself $26,399.77 from December 3, 2007 to April 27, 2014, as follows: (1) $4,646.13
regular pay; (2) $5,420.76 vacation pay; (3) $10,841.52 sick pay; (4) $3,500.91
compensatory time; and (5) $1,990.45 in other payments. Barbagallo also determined
that Koszarek had failed to properly withhold more than $2,600.00 in total federal, state
and local income taxes for the pay period ending March 30, 2014.
             By April 30, 2015 letter, the Authority’s Solicitor notified the Bucks
County District Attorney’s Office (District Attorney’s Office) of the irregularities. See
R.R. at 496a-497a.      Also in April 2015, the State Ethics Commission’s (Ethics
Commission) Investigative Division (Investigative Division) received information
pertaining to alleged overpayments to Koszarek. After an investigation, the Ethics
Commission elected not to pursue the matter further because of “a good faith and
legitimate concern as to the authenticity, completeness, accuracy, and/or sufficiency of
those records maintained by the [Authority].”7 R.R. at 506a. On June 10, 2015,


         7
       The Ethics Commission explained in its May 16, 2016 Praecipe to Withdraw Investigative
Complaint/Findings Report and Discontinue Matter With Prejudice, in pertinent part:
             14. Following the issuance of the Investigative Complaint/Findings
             Report on April 11, 2016, [the Ethics Commission’s special
             investigator] received additional information from representatives of
             the [Authority], who provided what appeared to be additional
                                              4
Koszarek executed the Settlement Agreement, settling her discrimination and
whistleblower claims against the Authority in exchange for $70,000.00. By March 28,
2016 letter, Bucks County District Attorney David Heckler (D.A. Heckler) responded
that, after conducting an investigation, the District Attorney’s Office did not have
sufficient evidence to charge Koszarek for criminal conduct.8 See R.R. at 498a-500a.
               On April 1, 2016, the Authority commenced the instant action by writ of
summons in the trial court. On February 17, 2017, the Authority filed its Complaint
against Koszarek seeking repayment of the alleged overpayments totaling $28,999.77.9
Therein, the Authority averred that Koszarek had intentionally overpaid herself and
failed to withhold necessary taxes. Koszarek filed an answer thereto and, subsequently,
on July 26, 2018, filed an Amended Answer, New Matter, Affirmative Defenses, and
Counterclaim. In her counterclaim, Koszarek alleged retaliation and abuse of process.

               documentation and/or verification concerning the sick leave
               overpayment as alleged against Koszarek.
               15. Upon review of those records, it is the opinion of counsel for the
               Investigative Division that a serious question has arisen as to whether
               or not an overpayment was actually received by Koszarek.
               16. The receipt of this information was received after the issuance of
               the Investigative Complaint/Findings Report, and was not previously
               provided to the Investigative Division, despite multiple requests for any
               and all documentation regarding leave, sick leave, leave payouts, and
               any other financial records which would be responsive to the
               allegations levied against [Koszarek].
               17. Upon review of the forensic audit that was initially provided to the
               Investigative Division, several of those findings were dispelled through
               the efforts of the Investigative Division, and at the very least, the
               records of the [Authority] are incomplete, inaccurate and give
               questions as to creditability and/or potential authenticity.
R.R. at 504a-05a (italic and underline emphasis added).
        8
          In his letter, D.A. Heckler criticized the Authority, admonishing its counsel: “I am sure that
you recognize that this loss of taxpayer[s’] money is a product of wholly inadequate fiscal procedures
at the [A]uthority. I trust that your clients [sic] will follow the recommendations of the Barbagallo
audit.” R.R. at 500a.
        9
          This amount included the $2,600.00 in taxes that Koszarek allegedly failed to withhold.
                                                   5
             At trial, on January 28 and 29, 2020, the Authority presented witnesses
including Rajput, Wallover, Polaneczky and Barbagallo, and documentary evidence
that Rajput paid the Authority for an overpayment it made to him. The Authority
indicated it was continuing its efforts to collect other overpayments. Koszarek disputed
the Authority’s evidence, maintaining that all payments to the listed Authority
employees were appropriate. However, Koszarek did admit that she had overpaid
herself $906.30, allegedly due to a coding error. See R.R. at 860a. Koszarek did not
present any independent testimony from an accountant or other Authority employee in
support of her assertions.
             In the April 6, 2020 Decision, the trial court ruled:

             Based upon the facts presented at trial, [the Authority] has
             proven by clear and substantial evidence overpayments to
             [Koszarek] from December 3, 2007 to April 27, 2014 totaling
             $26,399.77. These overpayments were in the following
             categories: (1) overpayment of regular pay, $4,646.13; (2)
             overpayment of vacation pay, $5,420.76; (3) overpayment of
             sick pay, $10,841.52; (4) overpayment of compensatory time
             pay, $3,500.91; and ([5]) other payments determined to be
             paid back to the Authority of $1,990.45. This amount totals
             $26,399.77. This Court concludes the evidence proves
             damages as owed to [the Authority] from [Koszarek] in the
             total amount of $26,399.77 representing total employer
             overpayments to her to which she was not entitled.
             [Koszarek’s] overpayment is by far the highest amount due
             of the overpayments to employees.




                                            6
April 6, 2020 Dec. at 4. On April 20, 2020, Koszarek filed a notice of appeal.10,11,12



       10
            On April 13, 2020, Koszarek filed a post-trial motion (Post-Trial Motion) seeking
reconsideration. Before the trial court took any action on the Post-Trial Motion, on April 17, 2020,
Koszarek filed a concise statement of errors complained of on appeal and then, on April 20, 2020,
filed a notice of appeal to the Pennsylvania Superior Court. On May 18, 2020, the trial court issued
an opinion pursuant to Pennsylvania Rule of Appellate Procedure (Rule) 1925(a). On May 26, 2020,
the Pennsylvania Superior Court transferred the matter to this Court.
        Importantly, “[o]nce a post-trial motion is timely filed, judgment cannot be entered until the
trial court enters an order disposing of the motion or the motion is denied by operation of law one
hundred and twenty days after the filing of the motion. Pa.R.C.P. No. 227.4.” Melani v. Nw. Eng’g,
Inc., 909 A.2d 404, 405 (Pa. Super. 2006). Entry of judgment is a prerequisite to an appealable order.
See id. Notwithstanding, the trial court never ruled on the Post-Trial Motion. On August 6, 2020,
this Court issued an order directing the parties to address the appealability of the April 6, 2020
Decision, given that the trial court had not yet entered judgment.
        On August 7, 2020, Koszarek filed an amended brief and explained therein:
               The Court should understand that[,] on March 21, 2020, the [trial court]
               issued Emergency Order 2020-6 in response to the COVID-19 crisis,
               in which it directed that ‘the Office of the Prothonotary shall not enter
               judgment in any matter.’ This order having expired, judgment was
               entered on the non-jury verdict on August 7, 2020. This has now
               rendered the underlying order an appealable matter and not
               interlocutory. Sovereign Bank v. [Valentino], . . . 914 A.2d 415, 419
               [n.6] (Pa. Super. 2006) (‘A final judgment entered during the pendency
               of an appeal is sufficient to perfect appellate jurisdiction.’). . . .
Koszarek Amended Br. at 2 n.1.
         Further complicating matters, due to the COVID-19 pandemic, the trial court issued numerous
blanket orders suspending all time calculations, ultimately until May 8, 2020. Therefore, as of August
7, 2020, given the trial court’s orders, 120 days had not passed since the filing of the Post-Trial
Motion, and absent a ruling on the Post-Trial Motion, the trial court did not have authority to enter
the August 7, 2020 entry of judgment. Notwithstanding, it appears that, as of the date of the issuance
of this opinion, despite the time calculation suspension, 120 days have now expired since Koszarek
filed the Post-Trial Motion. Therefore, the Post-Trial Motion has been denied as a matter of law, and
the trial court no longer has jurisdiction to rule thereon. Accordingly, as of this date, this Court could
only remand for the trial court to properly enter judgment.
         Rule 105(a) provides:
               These rules shall be liberally construed to secure the just, speedy, and
               inexpensive determination of every matter to which they are applicable.
               In the interest of expediting [a] decision, or for other good cause shown,
               an appellate court may . . . disregard the requirements or provisions of
               any of these rules in a particular case on application of a party or on its
                                                    7
              Koszarek first contends that the trial court erred by concluding that the
Authority may recover alleged overpayments. This Court disagrees.
              Here, the trial court noted that Section 5607(b)(2) of the Municipality
Authorities Act (Act)13 specifies that the purpose of each authority is to “benefit the
people of the Commonwealth [of Pennsylvania (Commonwealth)] by, among other
things, increasing their commerce, health, safety and prosperity . . . .” 53 Pa.C.S. §
5607(b)(2). In furtherance of that purpose, the trial court concluded that the Authority

              own motion and may order proceedings in accordance with its
              direction.
Pa.R.A.P. 105(a). Accordingly, for the purposes of judicial economy, this Court regards the August
7, 2020 entry of judgment valid upon the expiration of the 120 days.
       11
              The decision to grant a new trial based on a challenge to the weight of
              the evidence is within the sound discretion of the trial court. Absent an
              abuse of discretion, we will not reverse the trial court’s ruling. It is
              well established that the trial court should award a new trial on the basis
              requested by appellant only where a verdict is so contrary to the
              evidence so as to shock one’s sense of justice and make the award of a
              new trial imperative. An appellate court may review the trial court’s
              decision to determine whether there was an abuse of discretion, but it
              may not substitute its judgment for that of the lower court.
Commonwealth v. Lilliock, 740 A.2d 237, 241 (Pa. Super. 1999) (citations omitted).
              An abuse of discretion exists when the trial court has rendered a
              judgment that is manifestly unreasonable, arbitrary, or capricious, has
              failed to apply the law, or was motivated by partiality, prejudice, bias,
              or ill will. A finding by an appellate court that it would have reached a
              different result than the trial court does not constitute a finding of an
              abuse of discretion. ‘Where the record adequately supports the trial
              court’s reasons and factual basis, the court did not abuse its discretion.’
              [Morrison v. Dep’t of Pub. Welfare, 646 A.2d 565, 570-71 (Pa. 1994)]
              (quoting Coker [v. S.M. Flickeringer Co., Inc.], 625 A.2d [1181,] 1187
              [(Pa. 1993)]).
Harman ex rel. Harman v. Borah, 756 A.2d 1116, 1123 (Pa. 2000) (citations omitted).
       12
          On November 12, 2020, following oral argument, Koszarek applied for permission to
submit a post-argument statement for the panel’s consideration (Post-Argument Application)
pursuant to Rule 2501, Pa. R.A.P. 2501. The Authority did not file a response. Upon consideration,
this Court grants the Post-Argument Application.
       13
          53 Pa.C.S. §§ 5601-5623.
                                                  8
must spend its funds responsibly, and that when those funds are improperly used, the
Authority must correct its error.14 The trial court explained that it “did not enter verdict
on any theory of conversion, mistake, embezzlement, breach of fiduciary duty or
fraud.” May 18, 2020 Trial Ct. Op. issued pursuant to Pennsylvania Rule of Appellate
Procedure 1925(a) (Rule 1925(a) Opinion) at 6, R.R. at 911a. Rather, the trial court’s
opinion is founded in the principle of restitution.
              Long ago, the Pennsylvania Supreme Court declared “that money paid
under a mistake of fact may be recovered back is authoritatively settled.” Donner v.
Sackett, 97 A. 89, 91 (Pa. 1916). Similarly, in Greenwich Bank v. Commercial Banking
Corp., 85 Pa. Super. 159 (1925), the Pennsylvania Superior Court explained:

              The defendant is in possession of money of the plaintiff
              which in good conscience it is not entitled to keep and the
              law requires its return.
              It is of no moment that no privity of contract existed between
              the plaintiff and defendant. ‘Where one has in his hands
              money which in equity and good conscience belongs and
              ought to be paid to another, an action for money had and
              received will lie for the recovery thereof. No privity of
              contract is necessary to sustain this action, for the law, under
              these circumstances, implies a promise to pay’[.] McAvoy &
              McMichael v. [Commonwealth] Title Ins. & Tr[.] Co., 27 Pa.
              Super. 271[, 276-77 (1905)][.]

Greenwich Bank, 85 Pa. Super. at 163; see also Smith v. Capital Bank & Trust Co., 191
A. 124 (Pa. 1937); McKibben v. Doyle, 34 A. 455 (Pa. 1896); Glen Alden Corp. v.
Tomchick, 130 A.2d 719, 720 (Pa. Super. 1957) (“[I]t is clear that the defendant
obtained money from the plaintiff to which she was not entitled, and under the theory
of unjust enrichment, the plaintiff is entitled to restitution of the sum improperly
paid.”).

       14
          This Court notes that Section 5612 of the Act, 53 Pa.C.S. § 5612, imposes comprehensive
duties, specific prohibitions and reporting requirements upon an Authority with respect to the
management of its finances.
                                               9
              More recently, the Pennsylvania Supreme Court

              looked to the Restatement [(First)] of Restitution [Am. Law.
              Inst. (1937) (Restatement)] as a source of authority in
              determining whether the retention of a particular benefit
              would be unjust. Section [20] of the Restatement provides
              as follows:
                    § 20 MISTAKE AS TO EXTENT OF DUTY
                    OR AMOUNT PAID IN DISCHARGE
                    THEREOF:

                    A person who has paid another an excessive
                    amount of money because of an erroneous belief
                    induced by a mistake of fact that the sum paid
                    was necessary for the discharge of a duty, for
                    the performance of a condition, or for the
                    acceptance of an offer, is entitled to restitution
                    of the excess.

Lucey v. Workmen’s Comp. Appeal Bd. (Vy-Cal Plastics PMA Grp.), 732 A.2d 1201,
1204 (Pa. 1999) (citations omitted).

              [In order] to recover . . . , two elements of the remedy of
              restitution must be found to exist: (1) a requisite mistake, and
              (2) consequent unjust enrichment. It is well-settled that
              equitable relief will generally not issue to correct a mistake
              of law but may issue to rectify a mistake of fact which has
              been defined by our Supreme Court as ‘any mistake except a
              mistake of law.’ Betta v. Smith, . . . 81 A.2d 538, 539 ([Pa.]
              1951) . . . .

Dep’t of Gen. Servs. v. Collingdale Millwork Co., 454 A.2d 1176, 1179 (Pa. Cmwlth.
1983) (footnote omitted).
              Here, in support of its analysis, the trial court cited Lucey and this Court’s
decision in Mino v. Workers’ Compensation Appeal Board (Crime Prevention Ass’n),
990 A.2d 832 (Pa. Cmwlth. 2010), wherein this Court rejected a claimant’s assertion
that his employer should not be entitled to an offset based on the theory of unjust
enrichment.    The Mino Court concluded: “[The insurer’s] payment of workers’


                                            10
compensation benefits to [the c]laimant . . . was based on [the insurer’s] mistaken belief
as to the discharge of its duties . . . and [the c]laimant was unjustly enriched by [the
insurer’s] mistake.” Id. at 842.
             Koszarek attempts to distinguish Mino, claiming that “the decision was
based entirely on the statutory scheme of workers’ compensation and decisions
interpreting this scheme, a set of rules and regulations not relevant to the case at bar.”
Koszarek Amended Br. at 47. Koszarek misreads Mino. Although Mino involved
workers’ compensation law, nothing in the opinion limits the Court’s analysis thereto.
Based on the principle of restitution, this Court concluded that claimant was unjustly
enriched by the insurer’s mistake, and accordingly, the insurer was entitled to an offset.
             Koszarek further asserts that “as a matter of law, where there is an express,
written agreement, the theory of unjust enrichment does not apply.”             Koszarek
Amended Br. at 39. In support, Koszarek references Lackner v. Glosser, 892 A.2d 21
(Pa. Super. 2006). Therein, a company’s suspended vice president sought, inter alia,
restitution pertaining to the value of patents the United States Patent and Trademark
Office issued for devices, some of which the vice president had designed. The vice
president assigned the patents to the corporation. “All of the assignments explicitly
provided that the patents were assigned ‘in consideration of One Dollar ($1.00) and
other good and valuable consideration paid to [the vice president] by [the] assignee,
receipt whereof [the assignor] hereby acknowledge[s].’” Lackner, 892 A.2d at 25
(quoting the record).
             In rejecting the restitution claim, the Pennsylvania Superior Court
explained:

             [T]he record contains fully-executed written agreements
             wherein [the vice president] assigned the patents ‘in
             consideration of One Dollar ($1.00) and other good and
             valuable consideration’ acknowledged as received by [the
             vice president]. As previously noted, [the vice president]

                                           11
             testified that he freely assigned the patents without coercion.
             [The vice president’s] unjust enrichment action cannot
             proceed in the face of fully-executed, express contracts.

Lackner, 892 A.2d at 34 (record citations omitted).
             Unlike in Lackner, the restitution sought in the instant case is for monies
paid in error. The existence of Koszarek’s employment contract does not preclude
restitution for payments intended to be made in accordance with that agreement, but
made in error and in excess of those required under the agreement. Therefore, Lackner
is distinguishable. Accordingly, for the aforementioned reasons, the trial court did not
err by concluding that the Authority proved that Koszarek had been overpaid, and that
the Authority could recover the overpayments under the principle of restitution.
             Koszarek next argues that the trial court erred or abused its discretion by
failing to conclude that the Authority was estopped from seeking repayment of wages
and benefits it previously approved. Koszarek specifically contends that the Authority
should be estopped from recovering the alleged overpayments “because her salary
payments and benefits were approved by both of her supervisors at the time, and
because her post-retirement benefits were also implicitly approved by the Board [] in
executive session without objection.” Koszarek Amended Br. at 49. She further asserts
that

             [i]n making the decision to retire, [Koszarek] reasonably
             relied upon the Authority’s approval of her wages and future
             benefits payment package, which served as an inducement to
             retire at that time. The Authority should therefore have been
             estopped from changing its mind and demanding repayment
             of funds which it previously approved.

Koszarek Amended Br. at 50.
             In support of her argument that the Authority is estopped from seeking
repayment, Koszarek cites Kellams v. Public School Employes’ Retirement Board, 403
A.2d 1315 (Pa. 1979), wherein an equally divided Pennsylvania Supreme Court

                                           12
considered whether the Commonwealth was entitled to restitution, where, over a period
of several years, as a result of its own error, it paid public school employees more
retirement benefits than the applicable law allowed. In an Opinion in Support of
Affirmance,15 Justice Roberts stated: “Not a particle of evidence suggests the retirees
improperly induced the overpayments. Indeed, the overpayments were made solely
because the Commonwealth mistakenly interpreted the [law]. And nothing would
suggest the retirees sought to perpetuate the Commonwealth’s error.” Kellams, 403
A.2d at 1316 (Roberts, J., Op. in Support of Affirmance). Justice Roberts further noted:

             The Commonwealth Court . . . fully explained:
                    [H]ere the issue is not the correctness of the
                    Commonwealth claim, it is whether it would be
                    unconscionable to permit the Commonwealth to
                    demand restitution in this unusual situation.
                    Perhaps the things that make the plaintiffs’
                    position so unique are that all the facts were well
                    known to everyone, as far as the record
                    shows the original incorrect ruling was made
                    unilaterally by the Commonwealth after a
                    request and full disclosure by the plaintiffs, and
                    the Commonwealth persisted in its error over a
                    number of years while the plaintiffs used the
                    funds presumably for the purposes for which
                    retirement payments are intended, i.e., to pay for
                    living expenses after the income from gainful
                    employment has ended.[]
             [Kellams v. Pub. Sch. Emps.’ Retirement Bd.,] . . . 391 A.2d
1139, 1141 ([Pa. Cmwlth.] 1978).
             The Commonwealth Court recognized that the manifest
             hardship repayment would impose must be avoided. On this
             record, devoid of any indication that the retirees were in any

      15
       An opinion of affirmance by an equally divided court has no precedential value. See
Commonwealth v. Covil, 378 A.2d 841 (Pa. 1977).




                                            13
             way responsible for the Commonwealth’s error in making
             overpayments, the Commonwealth Court’s order refusing to
             direct repayment is eminently proper.

Kellams, 403 A.2d at 1316 (Roberts, J., Op. in Support of Affirmance).
             Kellams is distinguishable. Here, unlike in Kellams, the Authority did not
wait years but, rather, discovered the alleged overpayments shortly after Koszarek’s
retirement. The Authority promptly commissioned a forensic accounting review,
approached both the District Attorney’s Office and the Ethics Commission, and
thereafter initiated the instant action. Further, unlike in Kellams, there is at least “a
particle of evidence [that] suggests [Koszarek] improperly induced the [alleged]
overpayments.” Kellams, 403 A.2d at 1316. Thus, the facts in the instant matter are
far different from those in Kellams.
             Moreover, in Greenwich Bank, the Superior Court declared:

             [I]t [does not] matter that the negligence of the plaintiff
             contributed to the double payment. ‘Negligence in making a
             mistake does not deprive a party of his remedy on account
             thereof; it is the fact that one by mistake unintentionally pays
             money to another to which the latter is not entitled from the
             former, that gives the right of action[.’] Kunkel v. Kunkel,
             110 A. 73 [(Pa. 1920).]

Greenwich Bank, 85 Pa. Super. at 163. Notwithstanding, the Kunkel Court specifically
distinguished negligent overpayments from those overpayments “paid . . . intentionally,
[with the payor] not choosing to investigate the facts.” Kunkel, 110 A. at 75 (quoting
Girard Tr. Co. v. Harrington, 23 Pa. Super. 615, 621 (1903)); see also McKibben. The
Kunkel Court emphasized, however, “[t]he mere omission to take advantage of means
of knowledge within the reach of the party paying [money under mistake of fact] does
not prevent a recovery.” Kunkel, 110 A. at 75 (quoting McKibben, 34 A. at 455). Here,
there is no evidence that the Authority knew the payments it was approving exceeded
the amounts to which Koszarek was entitled. Rather, the record evidence reflects that


                                           14
the Authority unknowingly approved the alleged overpayments under what were, at
worst, negligent circumstances.
              Further, the record evidence does not support Koszarek’s assertion that
“[i]n making the decision to retire, [she] reasonably relied upon the Authority’s
approval of her wages and future benefits payment package[.]” Koszarek Amended
Br. at 50 (emphasis added). In her March 13, 2014 resignation letter, Koszarek
described her reasons for retiring as her concerns regarding the Authority’s alleged
possible “illegal and unethical actions” and the Authority’s failure to “take seriously
[her] complaints, to investigate them . . . and address them[.]” R.R. at 475a. Therein,
she requested “a payout in [her] last pay [for her] current vacation and sick time held
on the Authority’s books and to use [her] personal, family illness and compensation
time beginning March 28, 2014[,] as is consistent with current Authority practices.”
Id. Notably, the Board approved her retirement in response to the March 13, 2014
resignation letter. Thus, Koszarek’s decision to retire could not have been based on
the Authority’s subsequent “approval of her wages and future benefits payment
package[.]”16 Koszarek Amended Br. at 50. Accordingly, the trial court did not err or
abuse its discretion when it held that, regardless of the Board’s approval of the alleged



       16
          Koszarek also cites Borkey v. Township of Centre, 847 A.2d 807 (Pa. Cmwlth. 2004), for
the proposition, “[t]he doctrine of equitable estoppel is an equitable remedy that may be asserted
against the Commonwealth or one of its political subdivisions.” Id. at 811. This Court does not hold
otherwise. Notably, the Borkey Court explained:
              In order to apply the doctrine of equitable estoppel against the
              Commonwealth, it must be shown that the Commonwealth (1)
              intentionally or negligently misrepresented some material facts, (2)
              knowing or having reason to know that the other party would rely on
              that misrepresentation, and (3) thereby induced the party to act to his
              or her detriment.
Id. at 811 (emphasis added). Koszarek’s March 13, 2014 resignation letter, wherein she described
her reasons for retirement, undermine Koszarek’s assertion that the Authority’s perceived
acquiescence in the alleged overpayments induced her to retire.
                                                15
overpayments, the Authority was entitled to recover any proven overpayments from
Koszarek.
               Koszarek next argues that the trial court abused its discretion by finding
that wage and benefit overpayments were made. According to Koszarek, “without
making any credibility determinations, the [trial c]ourt discussed the Authority’s
expert witnesses and ignored [] Koszarek’s own testimony, concluding only that she
‘did not present any independent testimony from an accountant or other [Authority]
employee supporting her assertions.’” Koszarek Amended Br. at 53 (quoting Rule
1925(a) Op. at 4).
               Contrary to Koszarek’s contention, the trial court did not ignore
Koszarek’s testimony.          Rather, it specifically noted that “Koszarek disputed the
findings of [the Authority’s] witnesses, including its outside accountant and forensic
account[ant] and maintained that all payments to the employees listed were
appropriate.” Rule 1925(a) Op. at 4, R.R. at 909a. Further, “[f]ailure to mention
testimony does not compel a conclusion that it was not considered.”17 Colt Indus. v.
Workmen’s Comp. Appeal Bd., 415 A.2d 972, 974 (Pa. Cmwlth. 1980).
               Importantly, “it [is] within the province of the trial court to weigh
conflicting testimony, to make credibility determinations and to make findings of fact
based on those assessments[.]” In re Dauphin Cnty. Tax Claim Bureau, 834 A.2d 1229,
1232 (Pa. Cmwlth. 2003). “This Court is bound by the trial court’s findings of fact
unless those findings are not based on competent evidence in the record. Likewise, we
are bound by the trial court’s credibility determinations.” Big Bass Lake Cmty. Ass’n


       17
           Koszarek also contends that the trial court automatically discounted her testimony because
she was not presented as an expert witness. See Koszarek Amended Br. at 54. There is nothing in
the trial court’s opinion indicating such. Rather, in its Rule 1925(a) Opinion, the trial court referenced
Koszarek’s testimony and noted that she did not present corroborating or expert witness testimony.
See Rule 1925(a) Op. at 4, R.R. at 909a. It did not state that simply because Koszarek was not
presented as an expert witness, her testimony was less compelling.
                                                   16
v. Warren, 23 A.3d 619, 625 (Pa. Cmwlth. 2011) (citation omitted). “A trial court’s
factual findings will not be disturbed on appeal unless ‘the record affords them
inadequate evidentiary support or when they have been premised upon erroneous
inferences and deductions . . . from the evidence.’” Big Bass Lake Cmty. Ass’n v.
Warren, 950 A.2d 1137, 1147 n.16 (Pa. Cmwlth. 2008) (quoting Moyerman v.
Glanzberg, 138 A.2d 681, 684 (Pa. 1958)). “That the record may contain evidence that
supports a different result than that reached by the [fact finder] is irrelevant so long as
the record contains substantial evidence supporting the [fact finder’s] decision.” Lyft,
Inc. v. Pa. Pub. Util. Comm’n, 145 A.3d 1235, 1240 (Pa. Cmwlth. 2016); see also
Gnagey Gas & Oil Co. v. Pa. Underground Storage Tank Indemnification Fund, 82
A.3d 485 (Pa. Cmwlth. 2013). “On appeal, it is not the duty of the appellate court to
find the facts, but to determine whether there is evidence in the record to justify the
trial court’s findings of fact.” Bold Corp. v. Cnty. of Lancaster, 801 A.2d 469, 477 (Pa.
2002) (quoting Torbik v. Luzerne Cnty., 696 A.2d 1141, 1145 (Pa. 1997)).
             Here, according to the trial court, “[t]he facts established that [the
Authority] overpaid Koszarek in the total amount of $26,399.77[,]” R.R. at 911a-912a,
and the overpayments were “proved by clear and substantial evidence[,]” R.R. at 910a.
The trial court further determined:

             [The Authority] received no return additional benefit but
             believed that the payments were properly calculated and due
             to Koszarek in exchange for her employment as previously
             agreed. This was not the case, however, as [the Authority]
             later discovered after Koszarek left. Koszarek was neither
             entitled to[,] nor in any way earned[,] the extra money she
             received and therefore must pay restitution to [the Authority]
             as a result.

Id. at 7, R.R. at 912a.
             Koszarek argues:



                                            17
             The analysis and conclusions of . . . Barbagallo, upon which
             [the Authority] bases its case, were seriously flawed and
             subject to dispute at trial, both through cross[-]examination
             and by [] Koszarek on rebuttal, demonstrating that []
             Barbagallo did not rely on the entirety of the Authority’s
             policies and procedures. He admitted, for instance that a
             missing wage letter and sticky note referenced at note 8 of
             his own report was not considered. He admitted that he was
             not aware that comp [sic] time was usually accounted for as
             regular pay due to limitations in the computerized payroll
             accounting system. He admitted that he did not consider that
             vacation pay was approved by Koszarek’s supervisors and
             the Board [] upon her resignation. He admitted regarding
             sick time that he did not consider Authority policy as
             developed from prior grievance decisions or the approval of
             [] Koszarek’s retirement letter. He admitted that he did not
             consider that [] Koszarek’s comp [sic] time was approved by
             her supervisor and the Board and further admitted that he
             relied on the hearsay interpretation of collective bargaining
             agreements that directly contradicted the plain language of
             those agreements. And he admitted that he had no
             knowledge concerning the accounting system and how it was
             managed.

Koszarek Amended Br. at 53-54 (emphasis added).
             “It has long been Pennsylvania law that, while conclusions recorded by
experts may be disputed, [determinations regarding] the credibility and weight
attributed to those conclusions . . . reside in the sole province of the trier of fact[.]”
Summers v. Certainteed Corp., 997 A.2d 1152, 1161 (Pa. 2010).

             ‘An expert may base an opinion on facts or data in the case
             that the expert has been made aware of or personally
             observed. If experts in the particular field would reasonably
             rely on those kinds of facts or data in forming an opinion on
             the subject, they need not be admissible for the opinion to be
             admitted.’ Pa.R.E. 703; In re D.Y., 34 A.3d 177, 182-83 (Pa.
             Super. 2011) . . . . ‘If the expert states an opinion the expert
             must state the facts or data on which the opinion is based.’
             Pa.R.E. 705 and Comment (explaining otherwise
             inadmissible facts and data supporting expert opinion are
             considered only to explain basis for expert’s opinion, not as
             substantive evidence). ‘Once expert testimony has been

                                           18
             admitted, the rules of evidence then place the full burden
             of exploration of facts and assumptions underlying the
             testimony of an expert witness squarely on the shoulders
             of opposing counsel’s cross-examination.’ In re D.Y., [34
             A.3d] at 183. Opposing counsel bears the burden of
             exposing and exploring ‘any weaknesses in the
             underpinnings of the expert’s opinion.’ Id.

Commonwealth v. Prendes, 97 A.3d 337, 358 (Pa. Super. 2014) (emphasis added),
impliedly overruled on other grounds by Commonwealth v. Hvizda, 116 A.3d 1103,
1106 (Pa. 2015).
             Here, Barbagallo testified regarding the basis for his expert opinion that
Koszarek had been overpaid. He explained: “[W]e looked at the hiring documents and
contract, and we looked at the dates involved. And what we did was look at what was
paid during those dates in accordance with [B]oard actions, hiring letter, contract, [sic]
and determine whether she was overpaid in accordance with those documents.” R.R.
at 756a. The alleged inadequacies of his analysis were explored on cross-examination.
Notably, “[e]xpert testimony is competent to support a finding of fact even where the
witness admits to uncertainty, doubt, reservation, or a lack of information with regard
to medical and scientific details; provided that the witness does not recant the opinion
or belief first expressed.”     Corcoran v. Workers’ Comp. Appeal Bd. (Capital
Cities/Times Leader), 725 A.2d 868, 872 (Pa. Cmwlth. 1999).
             In the instant matter,

             through cross-examination, [Koszarek] had the opportunity,
             and in fact did point out, what [she] perceived to be errors . .
             . in the [Authority’s] expert’s testimony. It is the function of
             the [fact finder] to determine and resolve the discrepancies in
             the testimony of the expert witnesses. The weight of the
             testimony may be affected, but not its admissibility.

In re Condemnation by Dep’t of Transp., 501 A.2d 1172, 1175 (Pa. Cmwlth. 1985)
(emphasis added). The trial court, as it was empowered to do, weighed the evidence,
including Barbagallo’s testimony both on direct and cross-examination, and concluded

                                           19
that the Authority had proven Koszarek’s overpayments. Although the trial court did
not explicitly declare Barbagallo’s testimony credible, it unambiguously credited the
Authority’s evidence (which included Barbagallo’s testimony calculating the
overpayments) as “clear and substantial[.]” Rule 1925(a) Op. at 5, R.R. at 910a.
Barbagallo’s testimony and expert report,18 along with that of the Authority’s other
witnesses is substantial evidence which supports the trial court’s decision. Thus, this
Court is bound by the trial court’s factual findings. Further, because “the record
adequately supports the trial court’s reasons and factual basis, the [trial] court did not
abuse its discretion.” Harman, 756 A.2d at 1123 (quoting Coker, 625 A.2d at 1187).
                 Next, Koszarek argues that the trial court erred or abused its discretion by
rejecting Koszarek’s counterclaim based on the Settlement Agreement. According to
Koszarek, “[her] counter[]claims concern actions by the Authority that clearly occurred
after she signed the release of all claims. This [] Koszarek could not have waived as a
matter of law.” Koszarek Amended Br. at 56.
                 In consideration of the $70,000.00 settlement payment, Koszarek agreed,
inter alia, to

                 refrain from filing any future claims, complaints, or
                 lawsuits[19] with any federal, state, or local court,
                 administrative body or agency against [the Authority] and
                 any entity or individual related to [the Authority] . . . arising
                 from Koszarek’s employment, her separation from
                 employment, any employment-related or non-employment
                 related conduct by [the Authority], or any entity related to
                 [the Authority] in or outside any workplace(s), or for any
                 other reason, whether currently known or unknown.

R.R. at 477a.


       18
           The trial court admitted Barbagallo’s expert report into evidence on agreement of both
counsel. See R.R. at 748a.
        19
           In exchange for the release of her claims, the Authority did not similarly agree to refrain
from filing future claims, complaints, or lawsuits against Koszarek.
                                                 20
              Further, Koszarek

              irrevocably and unconditionally release[d], acquit[ted],
              h[e]ld harmless and forever discharge[d the Authority] . . .
              from any and all causes of action, suits, appeals, damages . .
              . whether known or unknown, now existing or
              subsequently arising . . . which were brought or could have
              been brought, whether or not filed, pertaining to (1) the
              events and transaction that are the subject matter of the
              [a]ction; (2) Koszarek’s employment with and separation
              from [the Authority]; and/or (3) any and all claims based on
              state, federal or local laws . . . arising out of or related to any
              wage, compensation, or bonus payments claim resulting
              from Koszarek’s employment with [the Authority],
              separation from employment with [the Authority], or [] due
              to any employment-related or non-employment conduct in or
              outside of any of the [Authority] workplace(s), or for any
              other reason, whether known or unknown as of the effective
              date of this release . . . .

R.R. at 477a-478a (emphasis added).20
              The Pennsylvania Supreme Court has explained:

              ‘[A] long line of Pennsylvania cases has held that a release
              covers only those matters which may be fairly said to have
              been within the contemplation of the parties when the release
              was given.’ Restifo v. McDonald, . . . 230 A.2d 199, 201
              ([Pa.] 1967).
              Waivers which release liability for actions not accrued at the
              time of the release are generally only invalid if they involve
       20
          The Settlement Agreement also contains a Non-Disparagement provision which provided
in relevant part:
              (a) . . . [W]ithout the prior written consent of [the Authority], neither
              Koszarek nor any person acting on behalf of or under her direction or
              control, shall provide any testimony, statements, declarations . . . or
              shall otherwise assist, any person adverse to [the Authority], . . . in
              connection with any legal proceeding or investigation . . . .
              (b) Koszarek agrees that she will not take any action or make any
              statements, verbal or written, which disparage [the Authority.]
R.R. at 480a. There is no similar language constraining the Authority.


                                                 21
               future actions entirely different than ones contemplated by
               the parties at the time of the release.

Bowman v. Sunoco, Inc., 65 A.3d 901, 909 (Pa. 2013).
               In her first counterclaim, Koszarek alleged that the Authority violated
whistleblower laws by retaliating against her and filing unfounded complaints with the
Ethics Commission and the District Attorney’s Office, and reporting the allegations to
the press. Specifically, Koszarek asserts:

               The post-release activities about which [] Koszarek
               complained in her counterclaim included continuing to
               cooperate with the District Attorney’s [Office’s]
               investigation after the June 10, 2015 release, and up to
               March 28, 2016, when the District Attorney[’s Office]
               declined to prosecute. The Authority also referred []
               Koszarek for prosecution before the . . . Ethics Commission
               sometimes [sic] in April of 2015, but continued to cooperate
               with the [Ethics] Commission and push for prosecution until
               the [Ethics] Commission dismissed the investigation with
               prejudice on its own motion on May 16, 2016, well after the
               June 10, 2015 release was executed. Moreover, well after
               the release was signed, an unflattering article concerning []
               Koszarek appeared on February 19, 2016 in
               Levittownnow.com that reported on the nonpublic
               Barbagallo [r]eport, which had been secretly released to it
               by someone at the Authority with access to that internal
               report.[21] And Board Member Richard Altmiller published
               an opinion editorial in the very same newspaper on July 18,
               2016, in which he publicly regretted that the District
               Attorney[’s Office] had refused to prosecute [Koszarek22] --
               yet another action that occurred well after the June 10, 2015
               execution of the release. Further, the Authority’s actions to
               sue [] Koszarek occurred well after the release was signed.

       21
            Contrary to Koszarek’s assertion, there is no record evidence demonstrating that “someone
at the Authority” released Barbagallo’s report to Levittownnow.com. Koszarek Amended Br. at 56.
         22
            In her Reply Brief, Koszarek similarly contends that the Authority “allowed the release of
confidential material to the press which resulted in publication of an unflattering article about
[Koszarek], and allowed one of its board members to publish an aggressively critical op-ed piece
regarding [Koszarek.]” Koszarek Reply Br. at 3 (emphasis added). There is no record evidence
establishing that the Authority consented to or otherwise allowed the release of Barbagallo’s report,
or that the Board participated in its member’s decision to publish the July 18, 2016 opinion editorial.
                                                 22
Koszarek Amended Br. at 55-56 (italic emphasis added).
              In the Settlement Agreement, Koszarek irrevocably and unconditionally
released the Authority “from any and all causes of action, suits, appeals, damages . . .
whether known or unknown, now existing or subsequently arising . . . which were
brought or could have been brought, whether or not filed, pertaining to . . . Koszarek’s
employment with and separation from [the Authority.]” R.R. at 478a (emphasis
added). The Authority notified both the District Attorney’s Office and the Ethics
Commission in April of 2015 of the alleged overpayments, before Koszarek signed the
Settlement Agreement on June 10, 2015.23 See R.R. at 496a, 501a. Whether or not
Koszarek was aware of the Authority’s conduct in contacting the District Attorney’s
Office or the Ethics Commission, Koszarek released the Authority from liability
therefor.   Further, the Authority’s continued cooperation in preexisting, ongoing
investigations was consistent with its duty to “benefit the people of the Commonwealth
by, among other things, increasing their commerce, health, safety and prosperity . . .
[,]” 53 Pa.C.S. § 5607(b)(2), and with its fiscal responsibilities under Section 5612 of
the Act, and is not indicative of retaliatory behavior.
              Given that the Authority is a public entity, Koszarek should have
contemplated the possibility that it might make public and release relevant information
concerning investigations and any money it believed it was owed.24 Except for the
release of the Barbagallo report and the opinion editorial, the actions which form the
basis for Koszarek’s retaliation counterclaim were in process when she signed the



       23
           Koszarek characterizes the Authority’s “continuing” cooperation with the District
Attorney’s Office and Ethics Commission investigations after Koszarek signed the Settlement
Agreement as retaliatory. Koszarek Amended Br. at 55 (emphasis added). Koszarek’s position
necessarily acknowledges that both investigations and the Authority’s cooperation therewith began
before Koszarek signed the Settlement Agreement.
       24
          Neither the February 19, 2016 article in Levittownnow.com nor Board Member Richard
Altmiller’s July 18, 2016 opinion editorial identified Koszarek by name.
                                               23
Settlement Agreement. Accordingly, the trial court properly dismissed Koszarek’s first
counterclaim.
             In Koszarek’s second counterclaim, she alleged that the Authority abused
the legal process by, inter alia, filing the instant lawsuit after both the District
Attorney’s Office and the Ethics Commission determined that the Authority’s
allegations were meritless, for the alleged purpose of retaliating against her for filing
and settling her discrimination and whistleblower complaints, and for having raised
complaints with the Authority about Rajput. See R.R. at 64a.
             This Court acknowledges:

             ‘The tort of ‘abuse of process’ is defined as the use of legal
             process against another ‘primarily to accomplish a purpose
             for which it is not designed.’’ Rosen v. Am[.] Bank of Rolla,
             . . . 627 A.2d 190, 192 ([Pa. Super.] 1993) (quoting
             RESTATEMENT (SECOND) OF TORTS § 682 [Am. Law Inst.
             (1977)]). ‘To establish a claim for abuse of process it must
             be shown that the defendant (1) used a legal process against
             the plaintiff, (2) primarily to accomplish a purpose for which
             the process was not designed; and harm has been caused to
             the plaintiff.’ Id. . . . The gravamen of abuse of process is
             the perversion of the particular legal process for a purpose of
             benefit to the defendant, which is not an authorized goal of
             the procedure. Id. In support of this claim, the [plaintiff]
             must show ‘‘some definite act or threat not authorized by the
             process, or aimed at an objective not legitimate in the use of
             the process . . . ; and there is no liability where the defendant
             has done nothing more than carry out the process to its
             authorized conclusion, even though with bad intentions.’’ Di
             Sante v. Russ Fin[.] Co., . . . 380 A.2d 439, 441 ([Pa. Super.]
             1977) (quoting PROSSER, TORTS, § 100, at 669 (2d [e]d.
             1955)).

Shiner v. Moriarty, 706 A.2d 1228, 1236 (Pa. Super. 1998).

             It is not enough that the defendant had bad or malicious
             intentions or that the defendant acted from spite or with an
             ulterior motive. Rather, there must be an act or threat not
             authorized by the process, or the process must be used for an
             illegitimate aim such as extortion, blackmail, or to coerce or

                                            24
               compel the plaintiff to take some collateral action. ‘There is
               no liability where the defendant has done nothing more than
               carry out the process to its authorized conclusion, even
               though with bad intentions.’ Shaffer v. Stewart, . . . 473 A.2d
               [1017,] 1019 [(Pa. Super. 1984)][.]

Al Hamilton Contracting Co. v. Cowder, 644 A.2d 188, 192 (Pa. Super. 1994)
(emphasis added; citations omitted).
               Here, the Authority successfully pursued the instant action against
Koszarek to recover money which the trial court found the Authority was rightfully
owed.25 Notably, of all the employee overpayments Koszarek made, the overpayments
she made to herself constituted the most significant and costly loss of the Authority’s
funds. See R.R. at 521a-522a. Even assuming, arguendo, that the Authority pursued
this action with “bad or malicious intentions,” it has “done nothing more than carry out
the process to its authorized conclusion[.]” Id. Thus, the trial court properly dismissed
Koszarek’s abuse of process claim.26
               Finally, Koszarek argues that the trial court erred or abused its discretion
by concluding that the Authority recouped overpayments from other employees.
Notably, the record contains a $47.38 check dated April 21, 2015 from Rajput
reimbursing the Authority for his overpayment.27 See R.R. at 570a. The record
evidence further reflects that on April 25, 2018, the Authority sent letters to several
employees notifying them of payroll overpayments and requesting repayment. See
R.R. at 562a-569a. As addressed supra, under restitution principles, the Authority was
entitled to recover alleged overpayments to Koszarek, if such overpayments were
proven. This recovery is permissible, regardless of whether the Authority sought to


       25
           In fact, Koszarek admitted that she had overpaid herself $906.30.
       26
           “An appellate court is permitted to affirm an order of the trial court on other grounds if the
correct result was reached.” Citimortgage, Inc. v. KDR Invs., LLP, 954 A.2d 755, 756 n.2 (Pa.
Cmwlth. 2008).
        27
           The memo line on the check describes the payment as “[r]eimbursement of overpayment of
wages 2012-2014.” R.R. at 570a.
                                                  25
recover overpayments from other employees and whether those employees actually
reimbursed the Authority.      In fact, the Authority pursued investigations of the
individual allegedly responsible for the overpayments.           Upon confirming such
overpayments, the Authority sought Koszarek’s repayment before seeking repayment
from other employees.
             Finally, with respect to Koszarek’s assertion that the trial court erred by
concluding that the Authority recouped overpayments from other employees, such is
harmless error because the Authority did recoup repayment from one employee and it
is not relevant or determinative with respect to the Authority’s rights to restitution from
Koszarek for the overpayments. Accordingly, this Court discerns no reversible error
or abuse of discretion.
             For all of the above reasons, the trial court’s order is affirmed.


                                        ___________________________
                                        ANNE E. COVEY, Judge




                                            26
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Lower Bucks County Joint                :
Municipal Authority                     :
                                        :
            v.                          :
                                        :
Patricia Koszarek,                      :   No. 686 C.D. 2020
                     Appellant          :


                                    ORDER

            AND NOW, this 11th day of December, 2020, the Bucks County Common
Pleas Court’s April 6, 2020 decision is affirmed. Patricia Koszarek’s Application to
File Post-Argument Communication is granted.




                                     ___________________________
                                     ANNE E. COVEY, Judge